PER CURIAM.
The orders and judgment below are affirmed with the exception of paragraph 7 of the judgment of December 5,1984 which is vacated because it purports to dispose of issues which were not presented in the relevant pleadings nor tried by consent and were therefore not properly before the court for determination. Tamiami Trail Tours, Inc. v. Cotton, 463 So.2d 1126 (Fla.1985); Cortina v. Cortina, 98 So.2d 334 (Fla.1957); Robinson v. Malik, 135 So.2d 445 (Fla. 3d DCA 1961).
Affirmed in part, vacated in part.